DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as evidenced by Lines 10 – 11 of Page 7 of the Specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4 – 13, 16, and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (United States Patent Application Publication US 2013/0162570 A1), hereinafter referenced as Shin.
	Regarding Claim 1, Shin discloses “A touch substrate” (Figure 2A, and Paragraph [0020] (Notice that Figure 2A shows substrate 100 on which touch sensing lines 160 are disposed.)), “comprising: a display area” (Figure 3 and Item 150 ‘pixel electrode’ (Notice a display area is provided where pixel electrode 150 is provided.)), “and a non-display area on the periphery of the display area” (Figure 3 and Items 102 ‘gate line’, 104 ‘data line’ (Notice a non-display area on the periphery of the above described display area is provided where gate lines 104 and data lines 104 reside.)), “wherein the non-display area includes: a substrate” (Figure 2A and 3, Item 200 (Notice that substrate 200 is provided under the non-display area as described above.)), “a gate signal line disposed on the substrate” (Figures 2A and 3 (Notice that gate signal line 102 is disposed above substrate 100.)), “the gate signal line having a first side and a second side opposite to each other in a direction perpendicular to an extending direction of the gate signal line” (Figure 3 (Notice that gate signal line 102 has a width extending from top to bottom of the page and a first side to the left of the leftmost side of data line 104 (source-drain line) and a second side to the right of the leftmost side of data line 104, where the first and second sides are opposite each other and perpendicular to the described extending direction.)), “a source-drain signal line disposed above the gate signal line and electrically insulated from the gate signal line” (Figure 3 (Notice that data line 104 (source-drain line) is disposed above gate line 102 and electrically insulated to carry separate signals.)),  “and a touch signal 
Regarding Claim 2, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “wherein in the non-display area, the extending direction of the gate signal line is parallel to an extending direction of the source-drain signal line” (Figure 3 (Notice that in the non-display area of gate line 102 and data line 104, the extending direction of the gate line 102 as described above is parallel to the an extending direction of the data line 104 in the top to bottom direction of Figure 3.)).
Claim 4, Shin discloses everything claimed as applied above (See Claim 2). In addition, Shin discloses “wherein in the intersection region, the gate signal line is offset with respect to the source-drain signal line in the direction perpendicular to the extending direction of the gate signal line” (Figure 3 (Notice that in the intersection region as described above, the gate line 102 is offset left to right of the data line 104, where the left to right direction is perpendicular to the top to bottom extending direction of gate line 102.)).
Regarding Claim 5, Shin discloses everything claimed as applied above (See Claim 4). In addition, Shin discloses “wherein the gate signal line is straight along the extending direction of the gate signal line in regions of the non-display area other than the intersection region, and has a lateral protrusion in the intersection region” (Figure 3 (Notice the gate lines 102 is straight along the above described extending directions in non-display areas that are not in the above described intersection region (i.e. to the right of the rightmost side of data line 104) and gate line 102 protrudes laterally or to the side in the above described intersection region.)).
Regarding Claim 6, Shin discloses everything claimed as applied above (See Claim 4). In addition, Shin discloses “wherein the source-drain signal line is straight along the extending direction of the source-drain signal line in regions of the non-display area other than the intersection region, and has a lateral protrusion in the intersection region” (Figure 3 (Notice that data line 104 (source-drain line) is straight along the extending direction from top to bottom in regions of the non-display area other than the above described intersection region (i.e. from the bottommost side of gate line 102 to farther 
Regarding Claim 7, Shin discloses everything claimed as applied above (See Claim 4). In addition, Shin discloses “wherein the offset is at least 20% of a width of the gate signal line” (Figure 3 (Notice that the left to right offset of gate line 102 with respect to date line 104 is at least 20% of the width of the gate line extending from top to bottom.)). 
Regarding Claim 8, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “wherein the gate signal line and the source-drain signal line have a same width” (Figure 3 (Notice that the gate line 102 and data line 104 have a width per each line that is a same width that is less than the total edge to edge width. Notice the scale of Figure 3 cannot be relied upon to disclose each line having a same entire or edge to edge width.
Regarding Claim 9, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “wherein the non-display area further includes: a gate insulating layer disposed between the gate signal line and the source-drain signal line” (Figure 4 (Notice that gate insulating film 120 is disposed between gate electrode 110 (part of gate line 102 in the same plane) and source electrode 135 (part of data line 104 in the same plane).)), “the gate signal line and the source-drain signal line being electrically insulated from each other by the gate insulating layer” (Figure 4 (Notice that gate insulating film 120 electrically insulates gate line 102 and data line 104 from each other.)), “a first passivation layer disposed between the source-drain signal line and the touch signal line” (Figure 4 (Notice that first passivation film 140 is disposed between source electrode 135 (part of data line 104 in the same plane) and sensing line 160.)), 
Regarding Claim 10, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “wherein the display area includes: the substrate” (Figure 4, Item 100 (Notice that an area not shielded by gate line 102 and data line 104 includes substrate 100.)), “a gate metal layer disposed on the substrate” (Figure 4, Item 110 (Notice that gate electrode 110 is disposed on substrate 100.)),  “a gate insulating layer disposed on the gate metal layer” (Figure 4, Item 120 (Notice that gate insulating film 120 is dispose on gate electrode 110.)), “an active layer and a pixel electrode layer disposed on the gate insulating layer” (Figure 4, Items 130, 150 (Notice that active semiconductor layer 130 and pixel electrode layer 150 are disposed on gate insulating film 120.)), “a source-drain metal layer disposed on the active layer” (Figure 4, Item 135  (Notice that source electrode 135 is dispose on active semiconductor layer 130.)), “a first passivation layer disposed on the source-drain metal layer” (Figure 4, Item 140 (Notice that first passivation layer 140 is dispose on the source-drain metal layer 135.)), “a second passivation layer disposed on the first passivation layer” (Figure 4, Item 170 (Notice that second passivation layer 170 is disposed on the first passivation layer 140.)), “a touch electrode disposed on the second passivation layer” (Figure 4, Item 180 (Notice that electrode block 180 is disposed on second passivation layer 170.)), “wherein, the gate metal layer and the gate signal line are arranged in a same layer” (Figure 3 (Notice that 
Regarding Claim 11, Shin discloses everything claimed as applied above (See Claim 10). In addition, Shin discloses “wherein, the touch electrode includes a transparent conductive material” (Figure 4, Item 180, and Paragraph [0085], 1 – 4 (Notice that the electrode block 180 is formed of transparent, conductive ITO (indium-tin-oxide)).), “and the first passivation layer and the second passivation layer include a transparent insulating material” (Paragraphs [0081] and [0084] (Notice that SiOx for each layer is transparent and insulating.)).
Regarding Claim 12, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “A touch screen comprising the touch substrate according to claim 1” (Refer back to claim 1 and Figure 2A and notice the touch substrate as described by Shin with regard to the limitations of Claim 1 is part of a touch screen LCD device.).
Regarding Claim 13, Shin discloses everything claimed as applied above (See Claim 1). Specifically, refer back to Claim 1 and Paragraphs [0138] – [0146] and notice the touch substrate of Shin is formed as described in the method of Claim 13.  
Regarding Claim 16, Shin discloses everything claimed as applied above (See Claims 12, 1, and 2). Specifically, Refer back to claim 2 and Figure 2A and notice the 
Regarding Claim 18, Shin discloses everything claimed as applied above (See Claims 16, 1, and 4). Specifically, Refer back to claim 4 and Figure 2A and notice the touch substrate as described by Shin with regard to the limitations of Claim 4 is part of a touch screen LCD device.).
Regarding Claim 19, Shin discloses everything claimed as applied above (See Claims 18, 1, and 5). Specifically, Refer back to claim 5 and Figure 2A and notice the touch substrate as described by Shin with regard to the limitations of Claim 5 is part of a touch screen LCD device.).
Regarding Claim 20, Shin discloses everything claimed as applied above (See Claims 18, 1, and 6). Specifically, Refer back to claim 6 and Figure 2A and notice the touch substrate as described by Shin with regard to the limitations of Claim 6 is part of a touch screen LCD device.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lee et al. (United States Patent Application Publication US 2014/0152938 A1), hereinafter referenced as Lee
Regarding Claim 14, Shin discloses everything claimed as applied above (See Claim 13). However, Shin Fails to explicitly disclose “wherein the step of forming a gate signal line comprises steps of: depositing a gate metal layer on the substrate; coating a photoresist on the gate metal layer, and forming a photoresist pattern by exposure and development; and forming a pattern of the gate signal line on the substrate by wet etching using the photoresist pattern as a mask”.
In a similar field of endeavor, Lee teaches the formation of a gate metal layer by depositing a gate metal, applying a photoresist on the gate metal layer, exposing and developing the photoresist, and pattering the gate metal layer by performing wet etching with the photoresist as barrier (Paragraph [0067, Lines 1 – 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the step of forming a gate signal line comprises steps of: depositing a gate metal layer on the substrate; coating a photoresist on the gate metal layer, and forming a photoresist pattern by exposure and development; and forming a pattern of the gate signal line on the substrate by wet etching using the photoresist pattern as a mask” because one having ordinary skill in the art would want to utilize a  process shown to provide successful results when forming gate materials.
Claim 15, Shin discloses everything claimed as applied above (See Claim 13). In addition, Shin discloses “the touch signal line [is] made of one of aluminum and molybdenum” (Paragraph [0056], Lines 8 – 10). However, Shin fails to explicitly disclose “wherein the gate signal line [and] the source-drain signal line [ ] are made of one of aluminum and molybdenum”.
In a similar field of endeavor, Lee teaches a gate metal layer and a source-drain metal layer made of aluminum or molybdenum (Paragraph [0067], Lines 5 – 7 and Paragraph [0068], Lines 4 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the gate signal line [and] the source-drain signal line [ ] are made of one of aluminum and molybdenum” because one having ordinary skill in the art would want to utilize materials shown to provide successful results when forming gate and source-drain materials.
Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide the limitations of Claims 1 and 2, from which Claim 3 is dependent. However it has not been shown in the prior art of record to provide for the limitations of Claim 3 in combination with those of Claims 1 and 2.
Also, ln the prior art of record, it has been shown to provide the limitations of Claims 1, 12, 16, from which Claim 17 is dependent. However it has not been shown in the prior 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683  
March 23, 2021